 Case 18-05013        Doc 35   Filed 04/12/19     Entered 04/12/19 16:04:26        Page 1 of 8



                        UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF CONNECTICUT

____________________________________
                                    )
IN RE:                              )               CASE No.               18-50052 (JAM)
                                    )
OLEGNA FUSCHI-AIBEL,                )               CHAPTER                11
                                    )
             DEBTOR.                )
____________________________________)
OLEGNA FUSCHI-AIBEL,                )               Adv. Pro. No.          18-05013
                                    )
             PLAINTIFF,             )               ECF No.                16
                                    )
       v.                           )
                                    )
THE BANK OF NEW YORK MELLON )
       TRUST COMPANY, N.A. F/K/A )
       THE BANK OF NEW YORK         )
       TRUST COMPANY, N.A. AS       )
       TRUSTEE IN TRUST FOR AND )
       THE BENEFIT OF THE           )
       CERTIFICATE HOLDERS OF       )
       MULTI-CLASS MORTGAGE         )
       PASS-THROUGH                 )
       CERTIFICATES CHASEFLEX       )
       TRUST, SERIES 2007-2;        )
                                    )
       &                            )
                                    )
SELECT PORTFOLIO SERVICING,         )
       INC.,                        )
                                    )
             DEFENDANTS.            )
____________________________________)


              MEMORANDUM OF DECISION ON MOTION TO DISMISS

I.     Introduction

       On January 18, 2018 (the “Petition Date”), Olegna Fuschi-Aibel (the “Plaintiff”), filed a

voluntary petition under Chapter 11 of the Bankruptcy Code. On March 20, 2018, the Plaintiff
 Case 18-05013        Doc 35    Filed 04/12/19       Entered 04/12/19 16:04:26        Page 2 of 8



filed an adversary complaint (the “Complaint”), against The Bank of New York Mellon Trust

Company, N.A., f/k/a The Bank of New York Trust Company, N.A., as Trustee in Trust for and

for the Benefit of the Certificate holders of Multi-Class Mortgage Pass-Through Certificates

Chaseflex Trust, Series 2007-2 (the “Bank of New York as Trustee”), and Select Portfolio

Servicing, Inc. (“SPS”), (collectively, the “Defendants”). On April 20, 2018, the Defendants

filed a Motion to Dismiss Complaint pursuant to Rule 12(b)(6), which was granted, but provided

leave to the Plaintiff to file an amended complaint. On September 14, 2018, the Plaintiff filed a

First Amended Complaint (the “Amended Complaint,” ECF No. 12). On October 19, 2018, the

Defendants filed a Motion to Dismiss the Amended Complaint (the “Motion to Dismiss the

Amended Complaint,” ECF No. 16). The Plaintiff filed an Objection to the Motion to Dismiss

the Amended Complaint on November 6, 2018 (the “Objection,” ECF No. 17). On March 13,

2019, a hearing was held on the Motion to Dismiss the Amended Complaint and the Objection.

       After reviewing the Motion to Dismiss, the Amended Complaint, the Objection, the

record in this case, and all relevant submissions by the parties, and upon finding that oral

argument on the Motion to Dismiss the Amended Complaint, the Objection, and all related

documents is not necessary, for the reasons set forth below, the Motion to Dismiss is

GRANTED.

II.    Jurisdiction

       The Court has subject matter jurisdiction over this adversary proceeding pursuant to 28

U.S.C. § 1334(b). The Bankruptcy Court derives its authority to hear and determine this matter

pursuant to 28 U.S.C. § 157(a) and (b)(1) and the General Order of Reference of the United

States District Court for the District of Connecticut dated September 21, 1984. This adversary

proceeding is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A).



                                                 2
    Case 18-05013              Doc 35   Filed 04/12/19       Entered 04/12/19 16:04:26   Page 3 of 8



III.        Standard

                Federal Rule of Civil Procedure 12(b)(6)-failure to state a claim upon which relief
                can be granted

            Rule 12(b)(6) of the Federal Rules of Civil Procedure is made applicable in bankruptcy

proceedings through Bankruptcy Rule 7012(b). See Fed. R. Bankr. P. 7012(b). To survive a

motion to dismiss under Fed. R. Civ. P. 12(b)(6), a pleading must contain a short, plain statement

of the claim showing the pleader is entitled to relief,1 and a complaint must contain sufficient

factual matter, accepted as true, to “state a claim to relief that is plausible on its face.” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 557,

570 (2007)). A pleading cannot merely recite the elements of a cause of action, nor “tender[]

naked assertion[s] devoid of further factual enhancement.” Id.

            In Iqbal, the United States Supreme Court described a two-step analysis to evaluate the

sufficiency of a complaint in the context of a Motion to Dismiss. First, all allegations contained

in the complaint, except legal conclusions or “naked assertions,” must be accepted as true, and

second, the complaint must state a plausible claim for relief. Id. at 678-79. “A claim is facially

plausible where the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” In re Sagarino, No. 16-21218

(JJT), 2017 WL 3865625, at *2 (Bankr. D. Conn. Aug. 29, 2017) (quoting Iqbal, 556 U.S. at 678)

(internal quotations omitted). Determining the plausibility of a claim for relief is context-

specific and “requires the reviewing court to draw on its judicial experience and common sense.”

Iqbal, 556 U.S. at 679.

IV.         Facts Alleged in the Amended Complaint

            The Amended Complaint consists of nine unnumbered paragraphs and a prayer for relief.


1
    Fed. R. Civ. P. 8(a)(2).

                                                         3
 Case 18-05013        Doc 35     Filed 04/12/19       Entered 04/12/19 16:04:26        Page 4 of 8



The first three paragraphs of the Amended Complaint concern foreclosure efforts made by

JPMorgan Chase and an attorney, Steven J. Baum (neither of whom are the Defendants in this

action) and allege that the foreclosure efforts were improper or illegal. The fourth paragraph

alleges that more than $500,000.00 worth of interest and charges have accrued on the Plaintiff’s

mortgage account after the financial crisis of 2008. The fifth paragraph describes the extent of

fines levied against JP Morgan Chase. The sixth paragraph identifies SPS as the servicer of the

Plaintiff’s mortgage. The seventh paragraph describes the Plaintiff’s unsuccessful efforts to

enter into a loan modification agreement. The final two paragraphs describe a number of

foreclosure sale dates that were continued, except for the foreclosure date scheduled closest to

the filing of the petition, which the Plaintiff states SPS refused to reschedule despite her requests.

The Prayer for Relief requests that judgment enter against the Defendants “[a]warding such

damages as will compensate [the Plaintiff] fully for the loss of her home of over 50 years, actual

damages, punitive damages, injunctive relief and such other relief as may be just and proper.”

(Amended Complaint at p.4).

        Several exhibits are attached to the Amended Complaint, several out of order. Exhibit A

is a letter from a payment agent, Rust Trust, dated July 15, 2013. The letter explains the

Plaintiff’s receipt of a check from JP Morgan Chase in connection to JP Morgan Chase’s

agreement with federal regulators regarding an enforcement action against it for deficient

mortgage servicing and foreclosure processes. Exhibit B is an article entitled “A.G.

Schneiderman announces $4 Million Settlement with New York Foreclosure Law Firm Steven J.

Baum P.C. and Pillar Processing LLC.” Exhibit C is a copy of a law firm blog post entitled “JP

Morgan Chase Fined, Again, for Defective Foreclosures.” Exhibit D appears to be a portion of a

complaint against Steven J. Baum and Steven J. Baum P.C., beginning with paragraph 16 of the



                                                  4
 Case 18-05013        Doc 35     Filed 04/12/19       Entered 04/12/19 16:04:26        Page 5 of 8



complaint. The identity of the plaintiff(s) in that action is unclear, as well as in what court or

jurisdiction the complaint was filed. Exhibit F (which appears before Exhibit E), includes three

documents. The first appears to be the introductory paragraphs of the partial complaint in

Exhibit D. The complaint is a First Amended Class Action Complaint in the United States

District Court in the Eastern District of New York against Steven J. Baum and Steven J. Baum

P.C. The disposition of the complaint is unclear. The second is a letter from the Plaintiff to a

Mr. Harewood. The third is what appears to be an academic article with a publication date of

October 2016 entitled “Ethical Issues in Mortgage Foreclosures,” with markings and notations

directing the reader to the portions related to the Steven J. Baum Firm.

       Exhibit E is an invoice addressed to the Plaintiff for $81,966.24 from Steven J. Baum

P.C. on behalf of “Chase” and dated on February 3, 2011. There is no Exhibit G, although there

is a reference to Exhibit G in the Amended Complaint. Exhibit H is comprised of three undated

documents; (i) a photograph of a search result for Select Portfolio Servicing that indicates that

the “search yielded more than 5,400 results”; (ii) a print out of consumer complaints against SPS

on an unidentified website; and (iii) two images of what appear to be SPS’s webpage that has

information regarding Requests for Mortgage Assistance. The images of SPS’s webpage have

markings and notations directing attention to the deadline to update information in any

unsubmitted Request for Mortgage Assistance forms. Exhibit I is a printout of the New York

Times website on a page entitled “Tracking the JP Morgan investigations.” The publication date

is unclear. Exhibit J consists of two documents. The first document is a Consent Order from the

United States Department of Treasury Comptroller of the Currency, styled In the Matter of

JPMorgan Chase N.A., Columbus Ohio AA-EC-14-100 dated November 11, 2014, and the

second document is a Stipulation and Consent to the Issuance of a Consent Order in the same



                                                  5
 Case 18-05013       Doc 35     Filed 04/12/19       Entered 04/12/19 16:04:26      Page 6 of 8



action, also dated November 11, 2014. Exhibit K is a press release posted on the United States

Department of the Treasury’s Office of the Comptroller of the Currency website dated January 7,

2014 and entitled “OCC Assesses a $350 Million Civil Money Penalty Against JP Morgan Chase

for Bank Secrecy Act Violations.” Exhibit L is a Mortgage Statement from SPS addressed to the

Plaintiff, dated February 12, 2019. Exhibit M is the first two paragraphs of a news article

published in the Washington Post on July 30, 2014 entitled “Struggling homeowners wait to get

mortgage relief. And wait. And wait” and a table of “Homeowners who applied for HAMP with

no Decision by Servicer as of 5/31/2014.” Lastly, Exhibit N includes four documents. The first

document is what appears to be a fax copy of the letter from the Plaintiff to a Mr. Harewood

submitted in Exhibit D. The second document is a demand letter dated October 19, 2016 from

Sheldon May & Associates, P.C. addressed to the Plaintiff on behalf of SPS regarding a default

on a loan. The third document is a Notice of Public Sale of a Cooperative Apartment for unit

12BC of 2727 Palisades Ave, Bronx NY 10463. The last document is a Certificate of

Compliance regarding the foreclosure action from Sheldon May and Associates, P.C.

       Although pursuant to Iqbal and other controlling case law, the Court must accept the

facts in a complaint as true for the purposes of the Motion to Dismiss, only the following can be

interpreted as facts in the Amended Complaint:

   1. The Plaintiff has been a resident of a property known as 2727 Palisade Ave., 12BC, since

       1962. Amended Complaint, 2.

   2. In 2009, JPMorgan Chase became a mortgage holder for the property known as 2727

       Palisade Ave., 12BC. Id.

   3. A foreclosure attorney named Stephen J. Baum participated in either a refinancing

       process or a foreclosure sale. Id.



                                                 6
 Case 18-05013        Doc 35     Filed 04/12/19       Entered 04/12/19 16:04:26        Page 7 of 8



     4. New York is a judicial foreclosure state. Id.

     5. JPMorgan Chase had $2.6 Billion to $13 Billion in various fines from the years 2011 to

        2015. Id.

     6. SPS was the servicer for mortgages held by JPMorgan Chase, including the Plaintiff’s

        mortgage. Id at 3.

     7. The Plaintiff attempted to refinance the loan with SPS but was unsuccessful because SPS

        found errors in each package submitted by the Plaintiff, requiring a new submission. Id.

     8. Some number of foreclosure sales were scheduled and continued. Id.

     9. A foreclosure sale was scheduled for January 22, 2018, and SPS did not agree to cancel

        the sale when the Plaintiff contacted SPS on January 18, 2018, the date of the instant

        bankruptcy petition filing. Id.

V.      Analysis

        “A document filed pro se is ‘to be liberally construed,’ and ‘a pro se complaint, however

inartfully pleaded, must be held to less stringent standards than formal pleadings drafted by

lawyers,’” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (citing Estelle v. Gamble, 429 U.S. 97, at

106, (1976)); see also Boykin v. KeyCorp, 521 F.3d 202, 214 (2d Cir. 2008) (“When considering

motions to dismiss a pro se complaint such as this, courts must construe [the complaint] broadly,

and interpret [it] to raise the strongest arguments that [it] suggest[s].”) Chase v. Chase (In re

Chase), 2018 Bankr. LEXIS 1291, *10 (Bankr. E.D.N.Y 2018) citing Weixel v. Bd. of Educ. of

City of N.Y., 287 F.3d 138, 145-46 (2d Cir. 2002) (internal quotations omitted). Nevertheless,

“pro se status does not exempt a party from compliance with relevant rules of procedural and

substantive law.” Iwachiw v. N.Y.C. Bd. of Educ., 194 F. Supp. 2d 194, 202 (E.D.N.Y. 2002)

(citing Traguth v. Zuck, 710 F.2d 90, 95 (2d Cir. 1983).



                                                  7
 Case 18-05013        Doc 35     Filed 04/12/19       Entered 04/12/19 16:04:26       Page 8 of 8



        Although the Plaintiff is pro se, and her pleadings are therefore held to a less stringent

standard than those drafted by lawyers, the Amended Complaint is disorganized, confusing, and

does not state facts that relate to any specific cause of action. While more verbose than the

original complaint, the Amended Complaint falls far short of the pleading standard set out in

Iqbal and Twombly. The Amended Complaint does not contain enough factual matter to state a

claim upon relief that can be granted, much less one that is plausible on its face. The facts

outlined above involve JP Morgan Chase, Steven J. Baum, Steven J. Baum P.C., and SPS. Only

SPS is a Defendant in this adversary proceeding. No allegations in the Amended Complaint are

made against Bank of New York as Trustee. While the word “illegal” is used repeatedly

throughout the pleading, no specific cause of action is articulated regarding any parties,

including the Defendants. Even if the Plaintiff had alleged facts to support a cause of action, the

prayer for relief requests damages for the loss of property that currently remains in the Plaintiff’s

possession. The Plaintiff has failed for the second time to plead a cause of action against the

Defendants.

VI.    Conclusion

       For the reasons set forth above, it is hereby

       ORDERED: Pursuant to Fed. R. Civ. P. 12 and Fed. R. Bankr. P. 7012, the Defendants’

Motion to Dismiss is GRANTED with prejudice.



                Dated at Bridgeport, Connecticut this 12th day of April, 2019.




                                                  8
